Name: 94/282/EC, ECSC, Euratom: Decision of the Representatives of the Governments of the Member States of 27 April 1994 appointing a member of the Commission of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 1994-05-12

 Avis juridique important|41994D028294/282/EC, ECSC, Euratom: Decision of the Representatives of the Governments of the Member States of 27 April 1994 appointing a member of the Commission of the European Communities Official Journal L 121 , 12/05/1994 P. 0040 - 0040DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 27 April 1994 appointing a member of the Commission of the European Communities (94/282/ECSC, EC, Euratom)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community and in particular Article 159 thereof, Having regard to the Treaty establishing the European Coal and Steel Community and in particular Article 12 thereof, Having regard to the Treaty establishing the European Atomic Energy Community and in particular Article 128 thereof, Having regard to the Decision of the Representatives of the Governments of the Member States of the European Communities of 21 December 1992 appointing members of the Commission of the European Communities (1), Whereas Mr Abel Matutes Juan, who was appointed a member of the Commission by that Decision, resigned on 21 April 1994; Whereas a new member should be appointed to replace Mr Matutes for the remainder of his term of office, HAVE DECIDED AS FOLLOWS: Sole Article The following is hereby appointed a Member of the Commission of the European Communities for the period up to and including 6 January 1995: Mr Marcelino Oreja Aguirre. Done at Brussels, 27 April 1994. The President A. ZAPHIRIOU (1) OJ No L 2, 6. 1. 1993, p. 5.